OPINION OF THE COURT
Per Curiam.
By opinion and order of this Court, dated July 22, 1991, the respondent was suspended from the practice of law for a period of five years. By order of this Court dated December 21, 1994, the petitioner was authorized to institute and prosecute *81a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Geraldine T. Eiber, as Special Referee, to hear and report.
On March 23, 1995, the respondent was personally served with a petition containing two charges of professional misconduct against him. The charges were failure to cooperate and conduct involving dishonesty, fraud, deceit, and misrepresentation. The respondent has failed to submit an answer to the charges. Nor has the petitioner been contacted by anyone on the respondent’s behalf.
Although this motion was adjourned at the respondent’s request and with the consent of the Grievance Committee to allow the respondent an additional opportunity to submit an answer, he has failed to do so and remains in default.
The petitioner moves to impose discipline upon the respondent based upon his default and has personally served the respondent with notice of its default motion on April 12, 1995. The respondent has submitted no written response to the motion to impose discipline upon his default.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Rosenblatt and Copertino, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Alan Paul Ansell, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Alan Paul Ansell is commanded to continue to *82desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.